—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 14, 1993, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree (two counts), and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was one of three men who took part in the robbery of a liquor store that resulted in the death of its owner and the serious injury of an employee. He was tried before a separate jury at a joint trial with a codefendant (see, People v Marshall, 221 AD2d 476 [decided herewith]).
The defendant failed to preserve for appellate review his contention that error was committed when a prosecution witness testified that a nontestifying codefendant spoke of the defendant and implicated him in the crimes at issue (see, Bruton v United States, 391 US 123; People v Hamlin, 71 NY2d 750), and we decline to reach it in the exercise of our interest of justice jurisdiction.
*461We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Miller, J. P., O’Brien, Ritter and Goldstein, JJ., concur.